Citation Nr: 1607117	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  10-41 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for neck disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for depression.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for neck disability.

5.  Entitlement to service connection for an acquired psychiatric disorder to include depression and PTSD.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to March 1974, and from July 1975 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated November 2008 and August 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In a May 2015 Board decision, the claims were remanded to afford the Veteran a hearing before a Veterans Law Judge.  In September 2015, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims file.

As will be discussed below, the claims of entitlement to service connection for neck disability, depression, and PTSD are being reopened herein.  The underlying issues of service connection are further addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In a November 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for neck disability.

2.  Additional evidence received more than one year since the November 2005 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for neck disability and raises a reasonable possibility of substantiating the claim.

3.  In a March 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for depression.

4.  Additional evidence received more than one year since the March 2004 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for depression and raises a reasonable possibility of substantiating the claim.

5.  In a September 2009 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD.

6.  Additional evidence received more than one year since the September 2009 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for PTSD and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2005 rating decision denying a claim of entitlement to service connection for neck disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The evidence received since the November 2005 decision is new and material as to the issue of service connection for neck disability, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The March 2004 rating decision denying a claim of entitlement to service connection for depression is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

4.  The evidence received since the March 2004 decision is new and material as to the issue of service connection for depression, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The September 2009 rating decision denying a claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

6.  The evidence received since the September 2009 decision is new and material as to the issue of service connection for PTSD, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to reopen

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  See 38 C.F.R. § 3.156(a) (2015).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

a. Neck disability

The Veteran's original claim of entitlement to service connection for neck disability was denied in a November 2005 rating decision.  He did not appeal and no new and material evidence was received in the first post-service year.  Accordingly, the RO decision is therefore final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

In March 2008, the Veteran filed to reopen the claim of entitlement to service connection for a neck disability.  This claim was denied in a November 2008 rating decision.  Notably, VA treatment records dated in November 2008, received within a year of that decision, indicated that the Veteran had suffered from chronic neck pain for 30 years.  This evidence is both new and material as to the Veteran's claim because it supports his theory of service connection; namely, that he suffers from a diagnosed neck disability, which was incurred during his military service and has continued to this day.  As this evidence was received within one year of the issuance of the November 2008 rating decision, the decision is not final pursuant to 38 C.F.R. § 3.156(b) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); see Bond, 659 F.3d at 1367-68.  Therefore, the current appeal relates back to the March 2008 claim to reopen from which the November 2008 decision arose.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

The evidence associated with the Veteran's claims file at the time of the last final denial in November 2005 included service treatment records (STRs), VA treatment records, an October 2005 VA examination report, and the Veteran's statements.

Relevant evidence received more than one year after the November 2005 decision includes an August 2008 VA examination report, which confirms a continuing diagnosis of degenerative disc disease (DDD) of the cervical spine.  Additionally, a November 2008 VA treatment record indicates that the Veteran has chronic neck pain with a duration of 30 years.  The Board additionally observes that, at the September 2015 hearing, the Veteran provided specific details concerning the in-service onset of his neck symptomatology.

The August 2008 VA examination report and the November 2008 VA treatment record, along with the Veteran's statements and personal testimony, are new and material evidence.  Specifically, this evidence was not of record at the time of the November 2005 denial and relates to unestablished facts necessary to substantiate the claim, namely the chronicity of the current neck symptomatology, as well as the existence of medical nexus between the claimed in-service injury and the currently diagnosed neck disability.  Accordingly, the standards under 3.156(a) are met and the claim is reopened.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Shade v. Shinseki, 24 Vet. App. 110 (2010).

b. Depression

The Veteran's original claim of entitlement to service connection for depression was denied in a July 2000 rating decision.  He did not appeal and the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  The Veteran filed a claim to reopen, which was denied in March 2002.  He disagreed with the denial and a statement of the case (SOC) was issued in May 2003.  However, he did not perfect a timely appeal and the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  The Veteran's claim to reopen the issue of entitlement to service connection for depression was again denied in a March 2004 rating decision.  He did not appeal and no new and material evidence was received in the first post-service year.  Accordingly, the RO decision is therefore final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

In March 2008, the Veteran filed to reopen the claim of entitlement to service connection for depression.  This claim was denied in a November 2008 RO decision.  Notably, VA treatment records dated in June 2009, received within a year of that decision, indicated that the Veteran suffered from an acquired psychiatric disorder due to military sexual trauma.  This evidence is both new and material as to the Veteran's claim because it supports his theory of service connection; namely, that he suffers from a psychiatric disorder due to military sexual trauma.  As this evidence was received within one year of the issuance of the November 2008 rating decision, the decision is not final pursuant to 38 C.F.R. § 3.156(b) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); see Bond, 659 F.3d at 1367-68.  Therefore, the current appeal relates back to the March 2008 claim to reopen from which the November 2008 decision arose.

The evidence associated with the Veteran's claims file at the time of the last final denial in March 2004 included STRs, service personnel records, VA treatment records, and the Veteran's statements.

Relevant evidence received since the March 2004 decision includes VA treatment records, VA examination reports dated July 2012 and May 2014, and statements by the Veteran, his mother, and Ms. V.H. in support of the claim.

The Board observes that a June 2009 VA psychological note documented a diagnosis of PTSD due to military sexual trauma.  The treatment provider further noted that the Veteran began exhibiting symptoms of depression and anxiety following his in-service sexual assault.

The Veteran also provided personal testimony concerning the claimed in-service assault.  See the March 2014 RO hearing transcript and the September 2015 Board hearing transcript.  In addition, he submitted statements from his mother and his ex-girlfriend, Ms. V.H., in support of his contentions.  See the lay statement from the Veteran's mother dated July 2014 and the statement from Ms. V.H. dated August 2014.

The June 2009 VA psychological note, as well as the statements of the Veteran, his mother, and Ms. V.H., relates to the previously unestablished elements of a current psychiatric disorder and a link between said disability and the Veteran's military service.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Shade v. Shinseki, 24 Vet. App. 110 (2010).




c. PTSD

The Veteran also contends that he suffers from PTSD due to a military sexual trauma.  In this regard, a review of the claims file shows that the Veteran's claim was previously denied by a September 2009 RO decision.  He did not express disagreement with the RO's denial of service connection for PTSD.  See, e.g., the Veteran's statement dated February 2010.  Also, no new and material evidence was received in the first post-service year.  Accordingly, the RO decision is therefore final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100; Bond, 659 F.3d at 1367-68.

The evidence associated with the Veteran's claims file at the time of the last final denial included STRs, service personnel records, VA treatment records, and the Veteran's statements.

Relevant evidence received since the September 2009 decision includes VA treatment records, VA examination reports dated July 2012 and May 2014, and statements by the Veteran, his mother, and Ms. V.H. in support of the claim.

As described above, the Veteran provided personal testimony concerning the claimed in-service assault.  See the March 2014 RO hearing transcript and the September 2015 Board hearing transcript.  He also submitted statements from his mother and his ex-girlfriend, Ms. V.H., in support of his contentions.  See the lay statement from the Veteran's mother dated July 2014 and the statement from Ms. V.H. dated August 2014.

The June 2009 VA psychological note, as well as the statements of the Veteran, his mother, and Ms. V.H., are new and material evidence.  Specifically, this evidence was not of record at the time of the September 2009 denial and relates to unestablished facts necessary to substantiate the claim, namely the corroboration of in-service stressors as well as the existence of medical nexus between the claimed stressors and the currently diagnosed psychiatric disorder.  Accordingly, the standards under 3.156(a) are met and the claim is reopened.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Shade v. Shinseki, 24 Vet. App. 110 (2010).

ORDER

New and material evidence having been received, the claim of entitlement to service connection for neck disability is reopened; to that extent only, the appeal is allowed.

New and material evidence having been received, the claim of entitlement to service connection for depression is reopened; to that extent only, the appeal is allowed.

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened; to that extent only, the appeal is allowed.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the merits of the Veteran's claims must be remanded for further development.

With respect to the claimed neck disability, the Veteran was afforded a VA examination in October 2005, at which time the examiner noted the Veteran's report of neck pain beginning in November 1973.  The examiner indicated the Veteran presently had left neck and shoulder pain, "most likely muscle pain" and slightly limited range of motion of the neck.  The examiner then stated that there "is no clear diagnosis to explain these conditions."  He explained, "[t]here is no evidence that patient has residuals from the service-connected injury or indirect relationship between the present pain and the service-connected neck injury."  The examiner explained that "[d]isc space narrowing at C5/6 is the most common finding among the normal population who has no pains.  Therefore, this must be accidental findings and has not related to his present pain."  Unfortunately, the October 2005 VA examiner failed to render an opinion as to whether the diagnosed degenerative disability of the cervical spine is related to the in-service neck injury.  Moreover, the Board observes that a diagnosis of DDD of the cervical spine was confirmed in an August 2008 VA examination report.  Therefore, in light of the deficiencies of the October 2005 VA examination report and the new evidence of record, the Board finds that this claim must be remanded in order for the Veteran to be afforded an additional VA medical opinion to address the etiology of the currently diagnosed DDD of the cervical spine.

In addition, the Veteran asserts entitlement to service connection for an acquired psychiatric disorder to include depression and PTSD based upon military sexual trauma.  Specifically, he contends that he was sexually assaulted by a fellow soldier while confined to the stockade during his military service.  

The Veteran's service personnel records confirm that he was confined to the stockade at Fort Dix as a result of an October 1973 Court Martial for receiving stolen property in the amount of $10.00.  The Veteran was confined to the stockade for 15 days hard labor.  He received a second Court Martial in October 1975 because he went absent without leave (AWOL) from Fort Leonardwood, Missouri, from September 3, 1975 to October 9, 1975.  A discharge for unsuitability was subsequently recommended.

In his October 1975 Report of Medical History, the Veteran indicated that he suffers from nervous trouble, frequent trouble sleeping, and depression/excessive worry.  In an October 1975 STR, it was noted that the Veteran "says he went AWOL because he was having a rough time keeping his girlfriend."

The Board initially notes that the applicable regulation provides additional instruction in regard to claims involving service connection for PTSD due to personal assault.  See 38 C.F.R. § 3.304(f)(5) (2015).  While this claim was pending, 38 C.F.R. § 3.304(f) was amended in July 2010 to add a subsection to the regulation in regard to the evidentiary standard for establishing the required in-service stressor for claims involving a veteran's fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39,843-39,852 (July 13, 2010).  A correction was published to establish the effective date of the amendment as of July 13, 2010.  See 75 Fed. Reg. 41,092 (July 15, 2010).  The change in regulation did add a new subsection 38 C.F.R. § 3.304(f)(3) and required the renumbering of the existing subsections.  Thus, the applicable subsection relating to personal assault was renumbered as 38 C.F.R. § 3.304(f)(5).  No substantive change was made to the pertinent regulation relating to personal assault cases.

In this matter, the Board has reviewed the evidence of record and notes that the Veteran's treating psychologist diagnosed him with PTSD due to military sexual trauma.  See, e.g., the VA treatment record dated June 2009.  The Board also recognizes the Court's holding in Kowalski v. Nicholson, 19 Vet. App. 171 (2005) finding that the Board may not reject a favorable medical opinion solely on the rationale it was predicated on a history as recounted by the Veteran, unless the Board determines this recounted history is not credible.  See Kowalski, supra; see also Coburn v. Nicholson, 19 Vet. App. 427 (2006).

In contrast, the Veteran was afforded VA examinations in July 2012 and May 2014.  The July 2012 VA examiner determined that the Veteran did not meet the diagnostic criteria for PTSD.  The May 2014 VA examiner diagnosed the Veteran with other specified depressive disorder, rule-out substance-induced depressive disorder.  The examiner determined that the Veteran's service personnel and treatment records "are not inconsistent with a history of personal trauma;" however, "they are not uniquely indicative of the occurrence of trauma."  The examiner noted that the Veteran provided explanations for going AWOL that was "largely unrelated to the occurrence of trauma."  The examiner further explained that the Veteran's current diagnosis of other specified depressive disorder, rule-out substance-induced mood disorder "is less likely as not" related to his reported military sexual assault.

Critically, the evidence of record repeatedly documents the Veteran's report of childhood physical and verbal abuse from his father and brother.  See, e.g., the VA treatment records dated March 1998, May 2005, and June 2009.  The Veteran also reported being sexually abused by his cousin at the age of six or seven, as well as an incident in which a Catholic priest was "inappropriate" with him during his childhood.  See the VA treatment record dated May 2005.  Moreover, the Veteran has confirmed that his behavioral problems, including alcohol and drug abuse, began prior to his military service.  See the VA treatment records dated February 1998, April 1998, March 2005, May 2005, and June 2009.

Notably, no VA examiner has provided an opinion as to whether the Veteran suffered from an acquired psychiatric disorder, which existed prior to service, and was aggravated thereby.  Thus, given this deficiency, as well as the conflicting medical evidence of record the Board concludes that a new VA examination is necessary to address outstanding questions of diagnosis and etiology of the claimed acquired psychiatric disorder.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 191 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Upon remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in VA treatment records dating from December 2012.  All such available documents should be associated with the claims file.

2. Thereafter, VBA should arrange for a physician, with appropriate expertise, to review the Veteran's VA claims file, including a copy of this remand and to provide an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed cervical spine disability had its clinical onset during the Veteran's active duty or is otherwise related to such service, to include the documented in-service injury.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3. Also, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his claimed acquired psychiatric disorder to include depression and PTSD.  The claims file must be made available to the examiner for review in connection with the examination.  All pertinent testing deemed necessary should be accomplished, and the results of any such studies should be included in the examination report.  The examiner should then address the following:

(a).  Identify each psychiatric disorder experienced by the Veteran; either diagnose or rule out PTSD and/or depression.

(b).  Is there is clear and unmistakable (obvious, manifest, and undebatable) evidence that any diagnosed psychiatric disorder existed prior to his active duty service?

(c).  If the answer to question (b) is yes, the examiner should then opine as to whether there is clear and unmistakable (obvious, manifest, and undebatable) evidence that the preexisting acquired psychiatric disorder WAS NOT aggravated (i.e., permanently worsened) during active duty service, or whether it is clear and unmistakable that any increase was due to the natural progress of the disease.

(d).  If the answer to question (b) is no, for each psychiatric disability present, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset in service or is otherwise related to the Veteran's military service, including the claimed military sexual trauma.  In rendering his/her opinion, the examiner should address the diagnosis of PTSD due to military sexual trauma, which has been rendered by the Veteran's VA treatment provider.

In answering these questions, the examiner should address the Veteran's assertions of continuity of symptomatology dating from his military service.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity since service should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

4. Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


